FILED
                                  NOT FOR PUBLICATION                        JUN 04 2010

                                                                         MOLLY C. DWYER, CLERK
                          UNITED STATES COURT OF APPEALS                  U .S. C O U R T OF APPE ALS




                                  FOR THE NINTH CIRCUIT



JORGE MARTIN VALDIVIESO                              No. 08-71684
CALDERON; et al.,
                                                     Agency Nos. A073-972-620
                   Petitioners,                                  A073-972-777

  v.
                                                     MEMORANDUM **
ERIC H. HOLDER, Jr., Attorney General,*

                   Respondent.



                           On Petition for Review of an Order of the
                               Board of Immigration Appeals

                                  Submitted May 25, 2010 ***

Before:            CANBY, THOMAS and W. FLETCHER, Circuit Judges.

       Jorge Martin Valdivieso Calderon and Maria Luisa Esquivel Reyes, natives

and citizens of Mexico, seek review of a Board of Immigration Appeals order



          *
            Eric H. Holder, Jr., is substituted for his predecessor, Michael B.
Mukasey, as Attorney General of the United States. Fed. R. App. P. 43(c)(2).
              *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
              **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissing their appeal from an immigration judge’s (IJ) denial of their application

for cancellation of removal. We dismiss the petition for review.

      We lack jurisdiction to review the agency’s discretionary determination that

petitioners failed to show exceptional and extremely unusual hardship to their U.S.

citizen children. 8 U.S.C. § 1252(a)(2)(B); Mendez-Castro v. Mukasey, 552 F.3d

975, 979 (9th Cir. 2009).

      Petitioners’ contentions, that the Board failed to properly consider and weigh

all evidence of hardship or consider the IJ’s alleged failure to properly evaluate the

evidence because the Board did not specifically address petitioners’ contentions in

its decision, do not raise a colorable due process claim. Martinez-Rosas v.

Gonzales, 424 F.3d 926, 930 (9th Cir. 2005).

      PETITION FOR REVIEW DISMISSED.




                                           2